    Case 5:20-cv-03088-SAC Document 8 Filed 05/15/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


JEROME EVERT GRIFFIN, SR.,

                             Plaintiff,

            v.                                      CASE NO. 20-3088-SAC

J. DEXTER BURDETTE, et al.,


                             Defendants.


                            ORDER OF DISISSAL

     This matter is a civil rights action filed under 42 U.S.C. 1983.

Plaintiff, a prisoner in state custody, proceeds pro se and in forma

pauperis.

     Plaintiff claims he was illegally sentenced based on fake

documents. He names a state district judge, an assistant district

attorney, and a pretrial investigator as defendants and seeks damages.

On March 26, 2020, the Court entered an order directing plaintiff to

show cause why this matter should not be dismissed because it was filed

beyond the two-year limitation period. The Order to Show Cause (OSC)
found that plaintiff filed a motion to correct illegal sentence in

the state district court in May 2013, that he was resentenced in

January 2016, and that he was released on February 1, 2016. He filed

the present action on March 23, 2020, more than four years after his

release.

     Plaintiff filed a timely response, in which he appears to claim

that he was unable to obtain the materials he needed to advance his
case and that he preferred to wait until he completed his term of

supervised release before commencing the civil action. He cites a

Kansas statutory provision which provides that a civil action for
    Case 5:20-cv-03088-SAC Document 8 Filed 05/15/20 Page 2 of 3




injury to the rights of another:


      …shall not be deemed to have accrued until the act giving
      rise to the cause of action first causes substantial injury,
      or, if the fact of injury is not reasonably ascertainable
      until some time after the initial act, then the period of
      limitation shall not commence until the fact of injury
      becomes reasonably ascertainable to the injured party, but
      in no shall an action be commenced more than 10 years beyond
      the time of the act giving rise to the cause of action.

Kan. Stat. Ann. 60-513(b).


      The Court has carefully considered the plaintiff’s response but

finds no reason to allow this matter to continue. First, “the accrual

date of a § 1983 cause of action is a question of federal law.” Wallace

v. Kato, 549 U.S. 384, 388 (2007). Under federal law, the claim accrues

“when the plaintiff has a complete and present cause of action.” Id.

(internal quotation marks and citation omitted). In other words, “[a]

§ 1983 action accrues when facts that would support a cause of action

are or should be apparent.” Fogle v. Pierson, 435 F.3d 1252, 1258 (10th

Cir. 2006) (internal quotation marks and citation omitted), cert.

denied 549 U.S. 1059 (2006).
      The materials submitted by plaintiff show that he hired an

attorney to assist him in the state district court in early 2015, and

that he obtained his release in early 2016. He has submitted documents

that show he sought state court records1 in March 2019, and was told

that the specific material he requested could not be located.

      While plaintiff contends that the limitation period should begin

to run in 2019, the record suggests that he was aware of the grounds
supporting his claim for relief no later than January 2016, when the

1 Plaintiff requested a copy of a presentence investigation report from his 2008
criminal case from the state district court in March 2019. The reply stated that
no report was found. (Doc. 7, pp. 5-6.)
    Case 5:20-cv-03088-SAC Document 8 Filed 05/15/20 Page 3 of 3




state district court ruled in his favor. Plaintiff does not explain

how the information that the material he requested in 2008 could not

be located made him aware of his cause of action. The Court therefore

finds that plaintiff did not file this civil action within the

governing two-year limitation period and concludes this matter must

be dismissed.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

as time-barred, and plaintiff’s response to the order to show cause,

captioned as a motion for reconsideration (Doc. 7), is denied.

     IT IS SO ORDERED.

     DATED:   This 15th day of May, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
